   Case: 1:17-cv-06769 Document #: 102 Filed: 08/26/19 Page 1 of 2 PageID #:1149




                            In the United States District Court for the
                           Northern District of Illinois, Eastern Division

                                                              ┐
Ilya Shulman and Dmitry Godin,                                │
                                                              │ Honorable Manish S. Shah
                                      Plaintiffs,             │
                                                              │
                                vs.                           ├ No.: 17-cv-06769
                                                              │
                                                              │
Erez Baver                                                    │
                                                              │
                                                              │
                                      Defendants.             │
                                                              ┘

     Plaintiffs Ilya Shulman and Dmitry Godin’s Motion to Dismiss Defendant Erez Baver

       Now come the Plaintiffs, by and through their attorney Tobin & Muñoz, LLC, and move

this Court to dismiss all claims against Erez Baver with prejudice. In support thereof, Plaintiffs

state the following:

       1. That Plaintiffs and Defendant Erez Baver have reached a settlement of the claims.

       2. That pursuant to that settlement, Plaintiff is to dismiss with prejudice all claims

             related to Erez Baver.

       3. That pursuant to that agreement, Plaintiff now seeks to dismiss all claims against Erez

             Baver only with prejudice.

       Wherefore, Plaintiffs now move to dismiss with prejudice all claims against Erez Baver

in the above-entitled matter.


       August 26, 2019                                        Respectfully submitted,

                                                              By: ___/s/Craig D. Tobin_______
                                                                     Attorney for Plaintiffs
       Craig D. Tobin
       Tobin & Muñoz, L.L.C.
       Attorneys for Plaintiffs
       70 West Madison Street, Suite 1950

                                                    1
Case: 1:17-cv-06769 Document #: 102 Filed: 08/26/19 Page 2 of 2 PageID #:1150




   Chicago, IL 60602-4298
   Office (312) 641-1321
   Facsimile (312) 641-5220
   Email ctobin@barristers.com




                                      2
